DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species of species I as shown in figures 1-6 and species II as shown in figures 7-8. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for instance the location of the indicative surface. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Neil Ferraro on March 6, 2021 a provisional election was made without traverse to prosecute the invention of species I, directed to claims 1-5 and 14-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9, 10-13 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both the surface of the mid-transition region and the surface of the latch transition region on the same embodiment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 18 is objected to because of the following informalities:  the limitation "the latch transition region surface is colored with a color" in lines 1 and 2.  It is uncertain if this is a new color, or the originally claimed color.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 3,877,262 to Williams.
Williams discloses an exit device (10) comprising: a housing (68); a push bar (22) operatively coupled to the housing and moveable between an extended position and a depressed position, the push bar having a proximal surface; a latch (18) operatively coupled to the push bar 
Williams also discloses the housing includes a mid-transition region (intermediate area between the end region and the push bar region) located between the end region housing and the push bar region housing, the mid-transition region including a surface (interior surface of 192) wherein, when the exit device is in the undogged state, the surface of the mid-transition region is visually substantially concealed  (as best shown in figure 1) and when the exit device is in the dogged state, the mid-transition region surface is visually exposed, as in claim 2, wherein the mid-transition region surface is colored with a color (adjacent surfaces are not made from the same material, thus they would have differing colors) that contrasts with adjacent portions of the exit device, as in claim 3.
Williams further discloses the housing includes a latch transition region (intermediate area between the latch region and the push bar region) located between the latch region housing 

Williams additionally discloses an exit device (10) comprising: a housing (68); a push bar (22) operatively coupled to the housing and moveable between an extended position and a depressed position; an end region housing (192); a push bar region housing (20) located adjacent the end region housing; and, a mid-transition region (intermediate area between the end region and the push bar region) located between the end region housing and the push bar region housing, the mid-transition region including a surface (interior surface of 192), wherein when the exit device is in the undogged state (figure 7 shows the exit device in an undogged state), the surface of the mid-transition region is visually effectively concealed and wherein when the exit device is in the dogged state (dogging device 23 holds the exit device in a dogged state), the mid-transition region surface is visually exposed, with the mid-transition region surface being colored with a color (adjacent surfaces are not made from the same material, thus they would have differing colors) contrasting with adjacent portion of the exit device (column 6, lines 13-52), as in claim 14.
. 

Allowable Subject Matter
Claims 4-5, 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of at least some portions of the exit device are colored black and the mid-transition region surface is uncolored, as in claims 4 and 12, and the mid-transition region surface includes a reflective surface as in claims 5 and 15, as well as the latch transition region surface is colored with a color that contrasts with adjacent portions of the exit device, as in claim 11.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to exit door assemblies:
U.S. Patent Number 10,060,161 to Shen; U.S. Patent Number 9,945,158 to Lehner, Jr. et al.; U.S. Patent Number 9,816,291 to Wong et al.; U.S. Patent Number 9,021,745 to Harris et al.; U.S. Patent Number 6,854,773 to Lin; U.S. Patent Number 6,769,723 to Cohrs, Jr. et al.; U.S. Patent Number 5,219,385 to Yeh; U.S. Patent Number 4,875,722 to Miller et al.; U.S. Patent Number 4,801,163 to Miller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                       


CJB /cb/
March 9, 2021